The petition for rehearing en banc filed by Multimedia KSDK, Inc. has been considered by the Court and is granted. The opinion and judgment of this court filed on November 15, 2001, are vacated.
The clerk is directed to set this case for oral argument before the court en banc in St. Louis, Missouri, on the morning of Wednesday, April 17, 2002. Counsel for the parties shall submit twenty-one (21) copies of the appeal briefs previously filed in the case.
Each side will be allotted twenty (20) minutes for argument. (5369-010199)